Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 3, 4, 5, 8-10, 14-20, 33, 34, 37-40 are amended. Claims 2, 7, 11-13, 21-32, 36 are canceled. Claims 6, 35 are withdrawn.
Claims 1, 3-5, 8-10, 14-20, 33, 34, 37-40 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 5/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: a substitute specification has been filed addressing the objection.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claims 2-5, 7-10, 33, 34, 36-39 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
5. (previous rejection, withdrawn) Claims 4, 5, 7, 36 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended or canceled.
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 1-5, 7-10, 14-20, 32-34, 36-40 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AJA), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: claims 1, 14 have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
7. (previous objection, withdrawn) Claims 1, 4, 5, 8, 9, 10, 14-19, 34, 37, 38 were rejected under 35 U.S.C. 103 as being unpatentable over Ihnat et al. (US20030170216; cited in applicant’s IDS submitted 10/28/2021).
Applicant contends: as stated in the specification, the art teaches to pre-treat host cells with surfactant immediately before viral vector transfection, yet avoid mixing the viral vector and surfactant and storing for any significant time; claims 1, 14 have been amended; Ihnat et al. fails to teach or suggest such lyophilized compositions; Ihnat et al. describes lyophilizing a composition of SYN3, but Ihnat et al. does not teach or suggest a lyophilized composition comprising a mixture of SYN3 and a recombinant adenovirus; one of ordinary skill in the art would not have been motivated nor would have had a reasonable expectation of success to arrive at the present claims.
Upon further consideration and in view of applicant’s amendments, applicant’s arguments are considered and found persuasive, and the rejection is withdrawn.

8. (previous objection, withdrawn) Claims 3, 33, 39 were rejected under 35 U.S.C. 103 as being unpatentable over Ihnat et al. as applied to claims 1, 4, 5, 8, 9, 10, 14-19, 34, 37, 38 above, and further in view of Dinney et al. (“Phase I Trial of Intravesical Recombinant Adenovirus-Mediated Interferon-a2b Formulated in Syn3 for BCG failures in Non-Muscle-Invasive Bladder Cancer,” J. Urol. 190(3): 850-856 (2013))(cited in applicant’s IDS submitted 5/26/2021).
Applicant contends: none of the remaining cited references cures the deficiencies of Ihnat et al.
In view of the withdrawal of the rejection over Ihnat et al. on which the instant rejection depends, the instant rejection is also withdrawn.


9. (previous objection, withdrawn) Claim 20 was rejected under 35 U.S.C. 103 as being unpatentable over Ihnat et al. as applied to claims 1, 4, 5, 8, 9, 10, 14-19, 34, 37, 38 above, and further in view of Stinchcomb et al. (US20080248551; previously cited).
Applicant contends: none of the remaining cited references cures the deficiencies of Ihnat et al.
In view of the withdrawal of the rejection over Ihnat et al. on which the instant rejection depends, the instant rejection is also withdrawn.

10. (previous objection, withdrawn) Claim 40 was rejected under 35 U.S.C. 103 as being unpatentable over Ihnat et al. as applied to claims 1, 4, 5, 8, 9, 10, 14-19, 34, 37, 38 above, and further in view of Nagabhushan et al. (“Enhancement of intravesical delivery with Syn3 potentiates interferon-a2b gene therapy for superficial bladder cancer,” Cytokine & Growth Factor Reviews 18: 389-394 (2007))(cited in applicant’s IDS submitted 7/17/2020) as evidenced by NCI Thesaurus (“Nadofaragene Firadenovec” found at https://ncit.nci.nih.gov/ncitbrowser/ConceptReport.jsp?dictionary=NCI_Thesaurus&code=C 104 743 (2020))(cited in applicant’s IDS submitted 5/26/2021).
Applicant contends: none of the remaining cited references cures the deficiencies of Ihnat et al.
In view of the withdrawal of the rejection over Ihnat et al. on which the instant rejection depends, the instant rejection is also withdrawn.

EXAMINER'S AMENDMENT
11. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent of record Michael Hinrichsen on 9/8/2022 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Claims 6, 35 are canceled.

3. (Currently Amended) The composition of claim 1, wherein the recombinant 
adenovirus is replication-deficient.

Reasons for Allowance
12. The following is an examiner’s statement of reasons for allowance: the composition as recited in claims 1, 14 is free of the prior art of record. It is also noted that Ihnat et al. (US20030170216; cited in applicant’s IDS submitted 10/28/2021) teaches: lyophilized composition comprising SYN3 [0015]; lyophilized formulations (Example 11); SYN3 redissolved; solution combined with adenovirus preparation [0097]. The instant specification teaches lyophilized adenovirus mixed with surfactant (claim 1; [0073]; [0093]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13. Claims 1, 3-5, 8-10, 14-20, 33, 34, 37-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648